Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
This office action is in response to applicant’s reply filed 10/31/22. Amended Claims 1-3, 5-6, 8-11, 17-20 are pending with Claims 17-20 withdrawn from consideration.  	Regarding the previous prior art rejections, the newly added language “wherein the actuator shaft is grounded at two locations” in Claims 1 and 10 has overcome the previous prior art rejections under 102 by Hart and under 103 by Ito. However, applicant’s argument in the “Remarks” on p. 6 of “Both Hart and Ito disclose grounded cylinders as shown in their Figures 1” has been fully considered but is not persuasive. While Hart discloses the alternative of a fixed body actuator (ex. Col. 14, lines 22-25), Hart’s depicted embodiments are drawn to moving body actuator (ex. Col. 3, lines 46-61) where the cylinder moves and the piston is grounded. While Examiner agrees that the Ito reference in the depicted figures discloses a grounded cylinder, Ito states this may be modified (ex. Col. 25, lines 25-29).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/22 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims filed 10/31/22 amended independent Claim 1 and independent Claim 10 to add the new language of “wherein both the lower cylinder and the upper cylinder are not grounded and wherein the actuator shaft is grounded at two locations”. Applicant in the “Remarks” filed the same date on p. 6 states (begin excerpt/):

    PNG
    media_image1.png
    136
    987
    media_image1.png
    Greyscale

(/end excerpt)
	While applicant’s Fig. 14 (and the corresponding description in the specification at [089]) supports the newly amended claim language of “wherein both the lower cylinder and the upper cylinder are not grounded and wherein the actuator shaft is grounded at two locations”, applicant’s other citations of Figs. 2, 15A, and 15B do not. Fig. 2 is disclosed in the originally filed specification as associated with the Fig. 3 embodiment (begin excerpt/):

    PNG
    media_image2.png
    170
    761
    media_image2.png
    Greyscale

(/end excerpt)
	Fig. 3 does not show the newly added language of “wherein both the lower cylinder and the upper cylinder are not grounded and wherein the actuator shaft is grounded at two locations”. Fig. 3 is reproduced below:

    PNG
    media_image3.png
    275
    793
    media_image3.png
    Greyscale


The actuator shaft is shown as attaching at one point (240), not two. Similarly, Figs. 15A and 15B do not show “wherein both the lower cylinder and the upper cylinder are not grounded and wherein the actuator shaft is grounded at two locations”. Therefore the only supporting embodiment for the newly added claim language is Fig. 14, reproduced below:

    PNG
    media_image4.png
    292
    897
    media_image4.png
    Greyscale



Fig. 14 does not support Claims 8 and 9, as the shaft in Fig. 14 is solid without an aperture or position sensor. Therefore Applicant has not pointed out where the amended claims supported, nor does there appear to be a written description of the claim limitations of Claims 8 and 9 in the application as filed (MPEP 2163.04).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 6981439) in view of Brammer (EP 0068728).
 	Regarding Claim 1, Hart teaches
 	A hydraulic actuator, comprising: 
 	a lower cylinder (for 104b, ex. Fig. 1) comprising a lower cylinder extension area and a lower cylinder retraction area;  
an upper cylinder (for 104a) comprising an upper cylinder extension area and an upper cylinder retraction area; and 
 	an actuator shaft, comprising: 
 	a lower cylinder piston (104b) disposed in the lower cylinder; 
 	an upper cylinder piston (104a) disposed in the upper cylinder; 
 	a lower shaft (between 104a and 104b) connecting the lower cylinder piston to the upper cylinder piston; and 
 	an upper shaft (from 104a to left, ex. Fig. 1) extending from the upper cylinder piston and at least partially externally from the upper cylinder
  	wherein at least one of (1) a diameter of the upper cylinder is larger than a diameter of the lower cylinder and a diameter of the upper shaft is larger than a diameter of the lower shaft (ex. Fig. 1); and
	wherein both the lower cylinder and the upper cylinder are not grounded (ex. Col. 3, lines 51-61) and wherein the actuator shaft is grounded (at 3, ex. Col. 3, lines 46-48).
	Hart does not teach
	wherein the actuator shaft is grounded at two locations.
	Brammer teaches
A hydraulic actuator, comprising: 
a lower cylinder (one of cylinder containing one piston 16 in chamber 15, Fig. 1) comprising a lower cylinder extension area and a lower cylinder retraction area; 
an upper cylinder (other cylinder containing other piston 16 in other chamber 15) comprising an upper cylinder extension area and an upper cylinder retraction area; and 
an actuator shaft (17), comprising: 
a lower cylinder piston (one 16) disposed in the lower cylinder; 
an upper cylinder piston (other 16) disposed in the upper cylinder; 
a lower shaft (part of 17) connecting the lower cylinder piston to the upper cylinder piston; and 
an upper shaft (part of 17) extending from the upper cylinder piston and at least partially externally from the upper cylinder; 
wherein both the lower cylinder and the upper cylinder are not grounded (ex. p. 3, lines 30-33) and wherein the actuator shaft is grounded at two locations (at 18, at 18, Fig. 1; p. 3, lines 35-37).
Brammer discloses the hydraulic actuator is used in aircraft, including helicopters (ex. Col. 1, lines 1-3).
Since both references are directed to hydraulic actuators for aircraft, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grounding location of Hart to include two locations as taught by Brammer in order to provide a redundant mounting point in case of failure of one mounting point. 
Regarding Claim 2, 
The hydraulic actuator of claim 1, wherein a diameter of upper cylinder is larger than the diameter of the lower cylinder (ex. Hart - Fig. 1).  
Regarding Claim 10, Hart teaches
An aircraft, comprising: 
a hydraulic control system, comprising: 
a lower hydraulic control valve (140b, ex. Fig. 1); 
an upper hydraulic control valve (140a); and 
a hydraulic actuator, comprising: 
a lower cylinder (for 104b) comprising a lower cylinder extension area and a lower cylinder retraction area, the lower cylinder being controlled by the lower hydraulic control valve; 
an upper cylinder (for 104a) comprising an upper cylinder extension area and an upper cylinder retraction area, the upper cylinder being controlled by the upper hydraulic control valve; and   
an actuator shaft, comprising: 
a lower cylinder piston (104b) disposed in the lower cylinder; 
an upper cylinder piston (104a) disposed in the upper cylinder;
a lower shaft (between 104a and 104b) connecting the lower cylinder piston to the upper cylinder piston (ex. Fig. 1);
an upper shaft (from 104a to left, ex. Fig. 1) extending from the upper cylinder piston and at least partially externally from the upper cylinder 
wherein at least one of (1) a diameter of the upper cylinder is larger than a diameter of the lower cylinder and a diameter of the upper shaft is larger than a diameter of the lower shaft (ex. Fig. 1),
 	wherein both the lower cylinder and the upper cylinder are not grounded (ex. Col. 3, lines 51-61) and wherein the actuator shaft is grounded (at 3, ex. Col. 3, lines 46-48).
	Hart does not teach
	wherein the actuator shaft is grounded at two locations.
	Brammer teaches
A hydraulic actuator, comprising: 
a lower cylinder (one of cylinder containing one piston 16 in chamber 15, Fig. 1) comprising a lower cylinder extension area and a lower cylinder retraction area; 
an upper cylinder (other cylinder containing other piston 16 in other chamber 15) comprising an upper cylinder extension area and an upper cylinder retraction area; and 
an actuator shaft (17), comprising: 
a lower cylinder piston (one 16) disposed in the lower cylinder; 
an upper cylinder piston (other 16) disposed in the upper cylinder; 
a lower shaft (part of 17) connecting the lower cylinder piston to the upper cylinder piston; and 
an upper shaft (part of 17) extending from the upper cylinder piston and at least partially externally from the upper cylinder; 
wherein both the lower cylinder and the upper cylinder are not grounded (ex. p. 3, lines 30-33) and wherein the actuator shaft is grounded at two locations (at 18, at 18, Fig. 1; p. 3, lines 35-37).
Brammer discloses the hydraulic actuator is used in aircraft, including helicopters (ex. Col. 1, lines 1-3).
Since both references are directed to hydraulic actuators for aircraft, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grounding location of Hart to include two locations as taught by Brammer in order to provide a redundant mounting point in case of failure of one mounting point. 

Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Brammer as applied to claim 1 above, and further in view of Hart.
Regarding Claim 3, Hart as modified above in one embodiment teaches the invention substantially as claimed except for
The hydraulic actuator of claim 2, wherein the lower cylinder extension area is equal to the upper cylinder extension area.  
However Hart teaches in another embodiment “With continued reference to FIG. 8, the areas on the extend 818a, 818b and retract 817a, 817b sides of the pistons, acted on by extend 812a, 812b and retract control chambers 813a, 813b, respectively, may be different and designed as required. For example, the extend and retract piston areas may be designed to meet both specification stall load and envelope requirements. In certain embodiments, the first piston area may be designed as slightly unequal and/or fully unequal. For example, the first piston may have a extend area of 1.554 in.sup.2 (1002.8 mm.sup.2) and a retract area of 1.063 in.sup.2 (685.9 mm.sup.2) with the corresponding second piston having an extend area of 1.604 in.sup.2 (1034.7 mm.sup.2) and a retract area of 1.410 in.sup.2 (909.9 mm.sup.2). In certain embodiments, the piston areas may be equal or substantially equal to minimize bias forces tending to move the corresponding piston within the corresponding cylinder chamber.” (Col. 11, lines 42-57). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the areas of Hart to be equal as taught by Hart’s other embodiment in order to meet different design requirements, including to minimize bias forces tending to move the corresponding piston within the corresponding cylinder chamber.
Regarding Claims 5 and 6, Hart as modified above in one embodiment teaches the invention substantially as claimed except for
The hydraulic actuator of claim 1, wherein a diameter of upper cylinder is smaller than a diameter of the lower cylinder,
The hydraulic actuator of claim 5, wherein a difference between the lower cylinder extension area and the lower cylinder retraction area is equal to the upper cylinder extension area.  
However Hart teaches in another embodiment “With continued reference to FIG. 8, the areas on the extend 818a, 818b and retract 817a, 817b sides of the pistons, acted on by extend 812a, 812b and retract control chambers 813a, 813b, respectively, may be different and designed as required. For example, the extend and retract piston areas may be designed to meet both specification stall load and envelope requirements. In certain embodiments, the first piston area may be designed as slightly unequal and/or fully unequal. For example, the first piston may have a extend area of 1.554 in.sup.2 (1002.8 mm.sup.2) and a retract area of 1.063 in.sup.2 (685.9 mm.sup.2) with the corresponding second piston having an extend area of 1.604 in.sup.2 (1034.7 mm.sup.2) and a retract area of 1.410 in.sup.2 (909.9 mm.sup.2). In certain embodiments, the piston areas may be equal or substantially equal to minimize bias forces tending to move the corresponding piston within the corresponding cylinder chamber.” (Col. 11, lines 42-57). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the areas and cylinders of Hart to be as claimed as taught by Hart’s other embodiment in order to meet different design requirements, including to minimize bias forces tending to move the corresponding piston within the corresponding cylinder chamber.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Brammer as applied to claim 10 above, and further in view of Hart.
Regarding Claim 11, Hart as modified above in one embodiment teaches the invention substantially as claimed except for
The aircraft of claim 10, wherein at least one of (1) the lower cylinder extension area is equal to the upper cylinder extension area and (2) a difference between the lower cylinder extension area and the lower cylinder retraction area is equal to the upper cylinder extension area.
However Hart teaches in another embodiment “With continued reference to FIG. 8, the areas on the extend 818a, 818b and retract 817a, 817b sides of the pistons, acted on by extend 812a, 812b and retract control chambers 813a, 813b, respectively, may be different and designed as required. For example, the extend and retract piston areas may be designed to meet both specification stall load and envelope requirements. In certain embodiments, the first piston area may be designed as slightly unequal and/or fully unequal. For example, the first piston may have a extend area of 1.554 in.sup.2 (1002.8 mm.sup.2) and a retract area of 1.063 in.sup.2 (685.9 mm.sup.2) with the corresponding second piston having an extend area of 1.604 in.sup.2 (1034.7 mm.sup.2) and a retract area of 1.410 in.sup.2 (909.9 mm.sup.2). In certain embodiments, the piston areas may be equal or substantially equal to minimize bias forces tending to move the corresponding piston within the corresponding cylinder chamber.” (Col. 11, lines 42-57). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the areas of Hart to be equal as taught by Hart’s other embodiment in order to meet different design requirements, including to minimize bias forces tending to move the corresponding piston within the corresponding cylinder chamber.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Brammer as applied to claim 11 above, and further in view of Ito (US 11149761).
Regarding Claims 8 and 9, Hart as modified teaches the invention substantially as claimed except for
The hydraulic actuator of claim 1, wherein the actuator shaft comprises an aperture disposed through the lower cylinder piston and at least partially through the lower shaft to receive a position sensor,
wherein the hydraulic actuator comprises a balance tube that isolates the position sensor from fluid in the lower cylinder.  
Hart also discloses the possibility of using feedback (ex. Col. 14, lines 34-38).
Ito teaches
for a hydraulic actuator,
wherein the actuator shaft comprises an aperture (Fig. 1; Col. 9, lines 3-15) disposed through the lower cylinder piston and at least partially through the lower shaft to receive a position sensor (73),
wherein the hydraulic actuator comprises a balance tube (ex. 72) that isolates the position sensor from fluid in the lower cylinder.
Since both references are directed to hydraulic actuators, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic actuator of Hart to include a position sensor setup as taught by Ito in order to provide feedback for the shaft and piston position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Durandeau teaches elements of the instant invention including a lower cylinder, an upper cylinder, an actuator shaft, a lower cylinder piston, an upper cylinder piston, wherein both the lower cylinder and the upper cylinder are not grounded and wherein the actuator shaft is grounded at two locations. Howard teaches elements of the instant invention including two cylinders, actuator shafts, pistons, and wherein both the cylinders are not grounded and wherein the actuator shafts are grounded at two locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745

/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745